Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00146-CV

                   Hari Prasad KALAKONDA and Latha KALAKONDA,
                                     Appellants

                                              v.

                SUSSER PETROLEUM OPERATING COMPANY, LLC,
                                 Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-01790
                        Honorable Michael E. Mery, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED FOR WANT OF JURISDICTION.

        We ORDER that appellants, Hari Prasad Kalakonda and Latha Kalakonda, pay all costs, if
any, incurred as a result of this appeal.

       SIGNED April 20, 2016.


                                               _________________________________
                                               Marialyn Barnard, Justice